Case 1:18-cr-00457-AMD-CLP Document 222 Filed 10/12/20 Page 1 of 2 PageID #: 3722

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
  JN                                              271 Cadman Plaza East
  F. #2017R05903                                  Brooklyn, New York 11201



                                                  October 12, 2020

  The Honorable Ann M. Donnelly
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

               Re:    United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-2) (AMD)

  Dear Judge Donnelly:

                On August 18, 2020 and October 8, 2020, the government provided two letters
  to the defendants in response to their letters dated February 10, 2020 and July 17, 2020
  seeking discovery from the government, including pursuant to Brady v. Maryland, 373 U.S.
  83 (1963). The government will provide the Court courtesy copies of the disclosures under
  separate cover.

                                                  Respectfully submitted,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/ Julia Nestor
                                                  Alexander A. Solomon
                                                  Julia Nestor
                                                  David K. Kessler
                                                  Sarah Evans
                                                  Assistant United States Attorneys
                                                  (718) 254-7000
Case 1:18-cr-00457-AMD-CLP Document 222 Filed 10/12/20 Page 2 of 2 PageID #: 3723




                                           DEBORAH L. CONNOR
                                           Chief, Money Laundering and Asset
                                           Recovery Section, Criminal Division
                                           U.S. Department of Justice

                                     By:   /s/ Christian J. Nauvel
                                           Laura Billings
                                           Christian J. Nauvel
                                           Trial Attorneys

                                           JAY I. BRATT
                                           Chief, Counterintelligence and Export
                                           Control Section
                                           National Security Division, U.S.
                                           Department of Justice

                                     By:   /s/ Thea D. R. Kendler
                                           Thea D. R. Kendler
                                           David Lim
                                           Trial Attorneys




                                       2
